t c memo united_states tax_court james l avery and maria t avery petitioners v commissioner of internal revenue respondent docket no filed date james l avery and maria t avery pro sese william j gregg deborah aloof and bartholomew cirenza for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a deficiency of dollar_figure in income_tax and a sec_6662 accuracy-related_penalty of dollar_figure for petitioners husband and wife timely filed a petition for redetermination in this court after concessions by respondent the issues for decision are whether petitioners are entitled to a deduction for automobile expenses claimed on schedule c profit or loss from business sole_proprietorship and if not liable for the sec_6662 accuracy-related_penalty unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts are stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in virginia pcb technology corp pcb is an information_technology it company which has been in business for many years pcb filed a form_1120 u s_corporation income_tax return for petitioner wife is the sole shareholder and president of pcb petitioner husband is the executive vice president of pcb and the company’s sole technician pcb operated out of the basement of petitioners’ house pcb’ sec_2011 form_1120 was prepared by paul l karstetter of stitely karstetter certified public accountants pcb’s clients consist of federal government agencies and commercial companies the general services administration gsa frequently audited payments made by government agencies to pcb pcb provides onsite it technical support services to its clients during petitioner husband traveled daily by automobile to the worksites of pcb’s clients he performed most of his work on the client’s site but on occasions had to return to pcb’s office to use equipment housed there he also drove to stores to purchase materials pcb did not reimburse petitioner husband for his automobile expenses petitioner husband claims he maintained a mileage log wherein he recorded the dates number and mileage of trips he made to pcb’s clients’ sites petitioners engaged max taylor to prepare their form_1040 u s individual_income_tax_return mr taylor was referred to petitioners by acquaintances petitioners were not familiar with mr taylor’s qualifications as a tax_return_preparer petitioner wife did not attend the trial petitioner husband who represented both petitioners testified that petitioner wife did not want his automobile mileage expenses reported on pcb’s form_1120 because she worried about the ramifications of such an inclusion upon audit of pcb by gsa mr taylor is not a certified_public_accountant petitioner husband did not know whether mr taylor was an enrolled_agent petitioner husband believes mr taylor earned a ph d he did not know in what discipline the degree was earned petitioner husband claims he gave his mileage log to mr taylor who prepared a schedule c for him the schedule c reflected automobile expenses of dollar_figure during petitioner husband was not self-employed and did not operate a sole_proprietorship according to the internal revenue service’s irs standard mileage rate for the reported dollar_figure in automobile expenses would indicate petitioner husband drove approximately big_number miles for business in respondent selected petitioners’ federal_income_tax return for examination the irs agent sought substantiation of petitioner husband’s automobile expenses petitioner husband was unable to satisfy the examining agent stating that he had lost his mileage log petitioners concede that claiming petitioner husband’s automobile expenses on schedule c was erroneous and that these expenses should have been reported on schedule a itemized_deductions as unreimbursed employee_expenses sec_1_274-5 income_tax regs provides that the commissioner may prescribe in pronouncements of general applicability a standard mileage rate that a taxpayer may use in determining the amount of a deduction for business use of a passenger_automobile this rate is determined annually by the irs see revproc_2010_51 2010_51_irb_883 for january through date the rate wa sec_51 cents per mile notice_2010_88 2010_51_irb_882 for the balance of the year the rate wa sec_55 cents per mile announcement 2011_29_irb_56 respondent mailed petitioners a notice_of_deficiency on date attached to the notice_of_deficiency was a form_4549 income_tax examination changes on that form respondent disallowed the dollar_figure deduction claimed for automobile expenses because the dollar_figure was claimed on schedule c respondent assumed petitioner husband had operated a sole_proprietorship and determined that petitioners owed self-employment_tax of dollar_figure these determinations resulted in a deficiency in income_tax of dollar_figure respondent further determined a sec_6662 accuracy-related_penalty of dollar_figure respondent now concedes that petitioner husband did not operate a sole_proprietorship during and thus petitioners are not liable for the self- employment_tax and to the extent petitioner husband can substantiate his claimed automobile expenses the automobile expenses may be deducted on schedule a a trial in this matter was held on date petitioner husband was petitioners’ only witness petitioner husband did not produce his mileage log instead he introduced a list of the names of pcb’s clients for which he rendered services and invoices relating thereto receipts for the servicing and repair of the automobile that he used for business travel and a list reflecting his estimated business mileage from january through date opinion i petitioners’ automobile expenses as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving error rule a 290_us_111 deductions are a matter of legislative grace and are allowable only as specifically provided by statute see 503_us_79 292_us_435 taxpayers bear the burden of proving that they are entitled to any deductions claimed new colonial ice co v helvering u s pincite sec_162 allows a deduction from income for all ordinary and necessary expenses for carrying_on_a_trade_or_business but a taxpayer is generally required to keep records sufficient to establish the amounts of the items reported on his her tax_return sec_6001 sec_1_6001-1 e income_tax regs automobile expense deductions are subject_to the strict substantiation requirements of sec_274 sec_274 provides among other things that no deduction may be allowed with respect to any property listed in sec_280f unless the taxpayer establishes a the amount of the expense or other item b the time and place of the use of the property c the business_purpose of the expense and d the business relationship to the taxpayer of the person using the property sec_274 flush language kinney v commissioner tcmemo_2008_287 sec_1_274-5t temporary income_tax regs fed reg date listed_property includes passenger automobiles sec_280f deductions arising from property subject_to the strict substantiation requirements of sec_274 are disallowed in full unless the taxpayer satisfies each element of those requirements 50_tc_823 aff’d 412_f2d_201 2d cir fleming v commissioner tcmemo_2010_60 sec_1_274-5t temporary income_tax regs fed reg date a taxpayer may substantiate his her deductions by adequate_records or by sufficient evidence that corroborates his her own statements sec_274 flush language to satisfy the adequate_records requirement a taxpayer must maintain records and documentary_evidence that in combination sufficiently establishes each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence the substantiation requirements of sec_274 are designed to encourage taxpayers to maintain the records together with documentary_evidence as provided in the regulations id para c fed reg in the absence of adequate_records a taxpayer may alternatively establish an element by his own statement including specific information in detail combined with other corroborative evidence sufficient to establish the element id subpara petitioner husband did not produce his mileage log at trial instead he introduced several documents to substantiate his claimed business mileage the first of these documents was a worksheet listing the names and addresses of pcb’s clients and an estimate of the total mileage driven with respect to each client however this worksheet did not explain how he had calculated the mileage driven the second document introduced included a series of receipts for expenses he incurred with respect to maintaining his automobile some of these receipts included odometer readings but they gave no indication of petitioner husband’s business use of the automobile the third document was a customer transaction list detailing client invoicing and payment dates for each month of attached to the list were worksheets on which petitioner husband reconstructed the dates he had visited pcb’s clients estimated the number of daily visits he made to each client and estimated the mileage driven from january through date petitioner husband acknowledged that his recollection as to the number of trips he made to the client sites was not reliable and that the number of trips shown on a particular day might in fact reflect the number of trips he made to the client site during the entire month petitioner as an example in the date worksheet petitioner husband listed clients he visited on days driving a total of big_number miles date customer round trip mileage visits total miles service neon signs int broadcasting bureau adv pulmonary critical care capital womans care apple store capital womans care cedar pc usia state dept annandale balancing annandale balancing capital womans care misc time cust misc time cust north va cardiology assoc va medical accute care osha annandale balancing va medical accute care apple store annandale balancing total mileage driven big_number husband further acknowledged that he did not keep records regarding the number of daily site visits with respect to clients who had ongoing maintenance contracts with pcb we do not doubt that petitioner husband drove to the worksites of pcb’s clients but he failed to satisfy the adequate record requirements of sec_274 petitioner husband’s recollection of the number of client site trips and the mileage involved does not reach the degree of probative value necessary for us to accept his statements as credible consequently we sustain respondent’s disallowance of petitioners’ claimed deduction for automobile expenses ii sec_6662 accuracy-related_penalty respondent determined that petitioners were liable for an accuracy-related_penalty of dollar_figure for sec_6662 imposes a accuracy-related_penalty on any portion of an underpayment attributable to inter alia negligence or disregard of rules or regulations subsec b or a substantial_understatement_of_income_tax subsec b negligence as used in sec_6662 is defined as any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs sec_7491 provides that the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the sec_6662 accuracy- related penalty see 116_tc_438 respondent has met his burden of production with respect to petitioners’ negligence in that petitioners failed to provide any documentation to substantiate petitioner husband’s claimed automobile expense deductions a taxpayer may avoid liability for the accuracy-related_penalty if the taxpayer demonstrates that he she had reasonable_cause for the underpayment and acted in good_faith with respect to the underpayment sec_6664 reasonable_cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioners assert that they relied on mr taylor in filing their income_tax return reliance on professional advice may constitute reasonable_cause and good_faith but it must be established that the reliance was reasonable 89_tc_849 aff’d on another issue 904_f2d_1011 5th cir aff’d 501_us_868 see also united_states v boyle u s sec_1_6664-4 income_tax regs we have defined reasonable as follows in sum for a taxpayer to rely reasonably upon advice so as possibly to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioners failed to provide any evidence to establish that they met the three-prong test of neonatology assocs p a as to the first prong of the test petitioners failed to present evidence to establish mr taylor’s qualifications as a tax_return_preparer mr taylor did not testify and when asked petitioner husband was unable to state mr taylor’s background or qualifications as a tax_return_preparer indeed mr taylor’s improper use of schedule c making it appear that petitioner husband was in business as a sole_proprietor is troublesome as to the second prong of the test petitioners did not establish that they provided mr taylor with all necessary and accurate information to prepare their tax_return petitioner husband was unable to explain the loss of the mileage log or provide evidence that such a log was kept for example by showing logs from earlier and later years we also question the accuracy of the number of miles claimed to have been driven by petitioner husband for business petitioner husband asserts he drove big_number miles in january and big_number miles on january alone see supra note without documentation to substantiate these claimed mileage amounts we cannot accept with any degree of certainty that petitioners provided mr taylor with accurate information as to the third prong we are mindful that pcb has been in business for many years presumably petitioners knew petitioner husband was an employee of pcb we believe petitioners should have questioned the reporting of petitioner husband’s automobile expenses on schedule c we thus conclude that petitioners failed to show that they acted with reasonable_cause and in good_faith to reflect the concessions of respondent decision will be entered under rule
